Citation Nr: 0417312	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-04 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to June 
1969.  He died in August 2001 and the appellant is his widow.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 determination of the Department 
of Veterans Affairs (VA), Nashville, Tennessee, regional 
office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well- grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003). See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The Board notes that the claims folder does not contain a 
VCAA letter, and the appellant has not been notified of the 
evidence she needed to supply and what VA would do in order 
to assist her with her claim under Quartuccio, supra.  

The appellant indicated in a March 2004 written statement 
that she had been transported by ambulance to the emergency 
room at Savannah Hospital, but that she had not received the 
outstanding charges.  The appellant should be requested to 
provide that information, as well as any other evidence 
required to support her claim.  

Accordingly, the case must be remanded to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  The RO should ensure that 
the notification requirements and 
development procedures contained in the 
VCAA are fully complied with and 
satisfied.  In particular, the RO should 
inform the appellant of the type of 
evidence required from her and what 
evidence VA will obtain (with assistance 
from her) in order to substantiate her 
claim.  Specifically, the appellant 
should be requested to provide medical 
expense information arising from the 
March 2004 Savannah Hospital emergency 
room treatment.  The appellant should 
also be informed that the RO will assist 
her in obtaining identified evidence, 
should she require such assistance.  

2.  After the above requested action has 
been completed, the RO should 
readjudicate the claim for entitlement to 
nonservice-connected death pension.  The 
appellant and her representative should 
be provided with a Supplemental Statement 
of the Case, and be afforded the 
appropriate time in which to respond.  
Then, if appropriate, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




